El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El día 13 de mayo de 1914, Doña Ramona Santana y la mercantil M. Camblor y Compañía, S. en C., como dueños respec-tivamente de dos fincas convinieron en vender las mismas a Doña María Secundina Giménez de Camblor, estando repre-sentada la mercantil por su gestor Don Manuel Camblor, siendo la compradora y ahora recurrente esposa de este último.
El día 20 de dicho mes fué presentada para su inscrip-ción esta escritura en el Registro de San Juan al pie de la cual puso el registrador la siguiente nota:
“Inscrito el precedente documento, con vista de otro, en cuanto a la segunda finca de las que se agrupan, vendida por Doña Ramona Santana, al folio 209 del Tomo 31°. de Santur'ee Norte, finca 1299, inscripción primera;' y denegada la inscripción en cuanto a la finca que enajena la Sociedad M. Camblor y Compañía S. en C. por veri-ficarse esa enajenación por 'dicha sociedad por medio de su gestor Don Manuel Camblor González, que es el esposo de la compradora; porque Doña María Secundina Giménez adquiere la finca a título oneroso, debiendo por consiguiente presumirse la adquisición para la sociedad de gananciales, como lo establece el artículo 1322 del Código Civil vigente; porque en dicho contrato de compraventa" se refunden en un sola persona las entidades del comprador y el ven-dedor, puesto que Don Manuel Camblor, de una parte, es interesado en la sociedad vendedora y su representante administrador, y de otra parte,' es partícipe gerente de la sociedad conyugal para quien se hace la adquisición, que carecería de eficacia legal sin el consen-timiento de éste, y porque esta adquisición de la sociedad de ganan-ciales de los esposos Camblor está comprendida en la prohibición del *331número dos del artículo 1362 del propio Código; y se lia extendido la anotación preventiva correspondiente por cuatro meses en la ins-cripción primera al principio citada.”
La recurrente trata de exponer de modo más claro y con-ciso los fundamentos en los cuales basa el registrador la nota recurrida, a saber:
“Primero. Que debiendo presumirse como hecha con dinero de la sociedad de gananciales la compra a M Camblor y Ca. S. en C., por Doña María Secundina Giménez, dicha venta no es inscribible porque aquella carece de capacidad para adquirir bienes con dinero de la sociedad conyugal, sin el consentimiento de su marido Don Manuel Camblor.
“Segundo. Que la expresada adquisición por la sociedad de ga-nanciales existente entre Doña María Secundina Giménez y Don Manuel Camblor, del inmueble de M. Camblor y Ca. S. en C., está comprendida en la prohibición del artículo 1362, teniendo en cuenta que Don Manuel Camblor es al propio tiempo que miembro de la sociedad conyugal, gerente de la firma vendedora.”
Nos sentimos fuertemente inclinados a convenir con la recurrente en que la proposición que anteriormente se cita en primer término es enteramente insostenible, y casi no podemos explicamos este fundamento de la nota recurrida, si como alega la recurrente y según parece inferirse razo-nablemente de la forma en que aparece redactada, el regis-trador trató formalmente de fundar su negativa en parte en la supuesta incapacidad de la esposa para adquirir bienes a favor de la sociedad de gananciales sin el consentimiento del marido. No habiendo presentado el registrador ningún alegato, resulta algo difícil harmonizar por este fundamento sú negativa a inscribir la escritura otorgada por el esposo como gestor de Camblor y Ca., con su admisión a verificar la inscripción del traspaso que asimismo se hizo a la esposa en la misma escritura por Doña Ramona Santana. Si ha de suponerse del mero hecho de que el esposo estaba presente y no formuló objeción alguna, que prestó su consentimiento *332en la segunda transacción en la que no fue verdaderamente parte ni siquiera con carácter representativo, la misma regla será de aplicación a fortiori con respecto al traspaso becho por él como administrador y socio de la mercantil al propio tiempo en el mismo documento y a su vez a la esposa.
Es cierto que el marido es el administrador de la sociedad conyugal, pero de esto no se deduce necesariamente que la esposa está incapacitada para recibir una escritura de venta sin su consentimiento. Dejando a un lado la mera cuestión de la administración, no se ba llamado la atención de este tribunal acerca de ningún artículo del Código que establezca alguna diferencia entre los esposos, y la tendencia y espíritu general de la ley al tratar del marido y de la mujer y de bie-nes gananciales se muestra firmemente en oposición a la idea de alguna distinción. La omisión significativa de nuestro código local del artículo 61 del Código Español que expre-samente determina que no puede la mujer sin licencia o poder de su marido, adquirir por título oneroso ni lucrativo, 'ena-jenar sus bienes, ni obligarse sino en los casos y con las limi-taciones establecidas por la ley, también indica claramente por lo menos que no debemos dejar de tener presente la máxima ubi lex non distinguit, neo nos distinguere debemus.
En cuanto a la segunda proposición, sin embargo, opina-mos que el registrador está en lo correcto. El artículo 1362 del Código Civil en tanto en cuanto es de aplicación a la cues-tión que se discute, dice lo siguiente:
“Artículo 1362. — No podrán adquirir por compra, aunque sea en subasta pública o judicial, por sí ni por persona alguna intermedia.-
“2. Los mandatarios, los bienes de cuya administración o enaje-nación estuviesen encargados.”
El lenguaje empleado, por lo menos en el texto español, no deja lugar a ser interpretado, a menos que sea en lo que *333respecta al alcance de la palabra “mandatarios” según se emplea en la subdivisión citada. Naturalmente que el ape-lante ataca a'esta palabra por ser el único punto que puede ser atacado y argumenta extensamente acerca de que un gestor no es un mandatario dentro del significado del estatuto. Manresa al tratar este artículo y párrafo, ba resuelto ya la cuestión últimamente mencionada.
“La incapacidad de los mandatarios a que venimos haciendo referencia, comprende, pues, a nuestro modo de ver, entre otros, a los gerentes, directores o administradores de las Sociedades. Si aten-tamente se examina la relación jurídica que existe entre esos gerentes, directores o administradores y la persona jurídica social, veremos que la informa el principio de la representación, y que todos ellos no son, en rigor, más que verdaderos mandatarios.
“Une a los socios entre sí el contrato de sociedad pactado; pero establecida ésta y designados los administradores, sur je otro’nuevo vinculo entre éstos y la sociedad, y este vínculo no es otro que el del mandato. Si, pues, son mandatarios, compréndeles la incapacidad de la regla segunda del artículo 1459, y, por lo tanto, no podrán adqui-rir por compra los bienes de la sociedad, porque de su administra-ción se encuentran encargados por razón de su cargo precisamente.
“No entendemos que esta opinión constituye una infracción del criterio que prescribe que las incapacidades no pueden ampliarse a otros casos que los dispuestos por la ley, porque reconocido, como no puede por menos de reconocerse, que se trata de mandatarios, no hay ampliación ninguna en considerarlos incapaces, sino estricta apli-cación de la regla segunda del artículo 1459 del Código.” 10 Man-resa, 104; (2a. edición).
Debe confirmarse la nota del registrador por' el último de los fundamentos expresados.

Confirmada la nota recurrida por el último de sus fundamentos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.